          Case 1:21-cr-00112-CJN Document 25 Filed 08/16/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :       Case No. 21-cr-112 (CJN)
              v.                                     :
                                                     :
DAVID CHARLES MISH, JR.,                             :
                                                     :
                   Defendant.                        :


                                  NOTICE OF DISCOVERY

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby informs the Court that the attached discovery letter of August

16, 2021, has been provided to the defense in this matter.


                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793


                                      By:    /s/ Christine M. Macey____________
                                             CHRISTINE M. MACEY
                                             Assistant United States Attorney
                                             D.C. Bar No. 1010730
                                             555 4th Street, NW, Room 5243
                                             Washington, DC 20530
                                             (202) 252-7058
                                             Christine.Macey@usdoj.gov
